Case 1:16-cv-00201-ELH Document 309 Filed 12/12/19 Page1of1

Case 1:16-cv-00201-ELH Document 308-1 ries 13t2h. ed a
ds y ot
UISTRICT OF MARYLAND

. |
IN THE UNITED STATES DISTRICT COURS ANH: 17
FOR THE DISTRICT OF MARYLAND...

 

BALTIMORE DIVISION “AEB: ona RES
BY DEPUTY
FRANKLIN SAVAGE, et al.,
Plaintiffs,
Case No. 1:16-cv-00201
and
UNITED STATES OF AMERICA,

Vv,

POCOMOKE CITY, WORCESTER
COUNTY SHERIFF, MATTHEW
CRISAFULLI (in his official capacity),
STATE OF MARYLAND, et al., .

Plaintiff-Intervenor,

Nome mee gee eet eet mee See See Set Sinemet” me Nome” emer” “inet” “nee” Seem Soest” ge

Defendants.

—~Prepescd ORDER oe it

The United States’ Consent Motion for Stay of Pending Deadlines Pertaining to the State

Defendants is GRANTED. The Parties shall file either proposed consent decrees resolving this

matter or a document updating the Court as to their progress towards a resolution by January 15,

2020.

So ORDERED:

. DATED: U2 L 4 Bron B: Ypwaa—

Ellen L. Hollander
U.S. District Court Judge
